Title: From James Madison to George Thompson, 30 June 1825
From: Madison, James
To: Thompson, George


        
          Dear Sir
          Montpellier June 30. 1825
        
        I have recd. my dear Sir, your very friendly letter of the 3d. instant. It has afforded me much pleasure, both as an expression of your continued regard for your old friends in your native State, and as a proof of the blessings you enjoy in your adopted one. You are particularly happy in combining with the ample gifts of fortune, what is but too rare, a grateful acquiescence in their sufficiency; and in having an estimable son with a fine family, a prospect so precious to the evening of your life. A trip to Virginia would have found in your old friends a full reciprocity of the feelings with which you would meet them; and I express, I am sure, their as well as my regret, that time has put an end to the chance of such a gratification.
        You give a sad picture of the condition of Kentucky. It might be rash at such a distance, and without a more thorough knowledge of circumstances, to arraign the policy which seems to have had the sanction of names heretofore so much respected; and I ought perhaps to feel some additional restraint, from the consideration, that having been myself injuriously affected by it, my judgment might be thought not unbiassed in the case. I cannot carry my scruples so far however, as to hesitate in saying that no doctrine can be sound that releases a Legislature from the controul of a Constitution. The latter is as much a law to the former, as the Acts of the former are to individuals; and altho’ always liable to be altered by the people who formed it, is not alterable by any other authority; certainly not by those chosen by the people, to carry it into effect. This is so vital a principle, and has been so justly the pride, of our popular Governments, that a denial of it cannot possibly last long or spread far. If there be any therefore of the Republican faith who have been ⟨s⟩urprized into such an error, time and reflection can not fail to rescue them from it. I can express myself thus frankly to you without being willing to be brought before the public on the occasion.
        Virginia, like Kentucky, fell into the snares spread by numerous Banks giving diffusive credits. The people have been greatly distressed by debts, and the incident difficulties, aggravated as these have been by short crops & low prices. Time & patience with occasional sacrifices are however bringing relief without the irregularities to which Kentucky has resorted.
        I can readily imagine the joy with which you met your old acquaintance Lafayette, under circumstances so gratifying to all who admire his extraordinary worth, and witness the unexampled manner in which it is rewarded. The spectacle is as honorable to the U.S. as it is just to him, and will be among the powerful impulses to the progress of political truths & national reforms every where. We are very glad to learn from you as from

other sources that Judge Todd is recovering from his tedious illness. It is impossible to know his character without esteeming it; or to know him personally, without loving him. Your old friend Mr. Jefferson still lives; and will close his illustrious career, by bequeathing to his Country a Magnificent Institute for the advancement & diffusion of Knowledge, which is the only Guardian of true liberty, the great cause to which his life has been devoted. With a return of every good wish, I pray you to be assured of my esteem & my cordial regards.
        
          James Madison
        
      